Citation Nr: 0930469	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-39 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension 
as secondary to service-connected Type II diabetes mellitus.  

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected Type II diabetes 
mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected Type II 
diabetes mellitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2008 the Board requested a specialist medical 
opinion from the Veterans Health Administration (VHA).  38 
C.F.R. § 20.901(a) (2008).  The report, dated in May 2009, 
has been associated with the claims folder for consideration.  
As required by statute and regulation, the Board provided the 
Veteran and his representative copies of this report and gave 
them time to respond to it with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2008).  In response, 
in June 2009, the Veteran indicated he had no further 
evidence or argument.  Id.  Thus, this case is ready for 
appellate consideration.


FINDING OF FACT

The Veteran's service-connected Type II diabetes mellitus has 
aggravated his coronary artery disease, hypertension, and 
erectile dysfunction disorders.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension as secondary to 
service-connected type II diabetes mellitus on the basis of 
aggravation is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Service connection for coronary artery disease as 
secondary to service-connected type II diabetes mellitus on 
the basis of aggravation is warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  Service connection for erectile dysfunction as secondary 
to service-connected type II diabetes mellitus on the basis 
of aggravation is warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claims, there 
is no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Although the record reflects that the RO has not provided 
notice with respect to the downstream initial disability 
rating and effective-date elements of the claims, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the RO will have the opportunity to provide the Veteran this 
additional notice when implementing the Board's decision 
granting service connection and preparing to assign the 
initial ratings and effective dates for the disabilities.  In 
this way, no harm will come to the Veteran.

Governing Laws and Regulations for Secondary Service 
Connection

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439, 446-449 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim for secondary 
service connection was pending in August 2004 before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Analysis

The Veteran contends that his current coronary artery 
disease, hypertension, and erectile dysfunction are either 
proximately due to, or permanently aggravated by, his already 
service-connected Type II diabetes mellitus.  See August 2009 
Appellant's Brief.

With regard to his coronary artery disease, service treatment 
records (STRs) are negative for any complaint, treatment or 
diagnosis of coronary artery disease or any other heart disorder.  
Post-service, there is no medical evidence in the claims folder 
of coronary artery disease or any other heart disorder until 
January 1997, when the Veteran underwent coronary angioplasty and 
stent placement (see Methodist Hospital records dated in 1997 and 
1998).   

With regard to his hypertension, STRs are negative for any 
complaint, treatment or diagnosis of hypertension.  Post-service, 
there is no medical evidence in the claims folder of hypertension 
until December 1998 (see Methodist Hospital records dated in 
December 1998).   

With regard to his erectile dysfunction, STRs are negative for 
any complaint, treatment or diagnosis of erectile dysfunction.  
Post-service, there is no medical evidence in the claims folder 
of erectile dysfunction until July of 2003 (see VA treatment 
records dated in July of 2003).   

Notably, post-service, his service-connected Type II diabetes 
mellitus was not formally diagnosed until VA treatment records 
noted the disorder in June 2004.  Thus, he was diagnosed with 
diabetes only after he received diagnoses for coronary artery 
disease, hypertension, and erectile dysfunction.  He was granted 
service connection for Type II diabetes mellitus on a presumptive 
basis as a disorder associated with herbicide exposure in Vietnam 
in a July 2004 rating decision.  

Prior to the Board securing a VHA opinion, the medical 
evidence of record contained several speculative and 
conflicting opinions as to whether his current coronary 
artery disease, hypertension, and erectile dysfunction are 
proximately due to his service-connected Type II diabetes 
mellitus.  Furthermore, there was no medical opinion of 
record discussing whether any of these disorders were 
permanently aggravated by his service-connected Type II 
diabetes mellitus.
        
Specifically, the Veteran submitted a July 2004 statement 
from a VA physician, who indicated that the Veteran's current 
cardiovascular disorders and erectile dysfunction are 
complications of his service-connected diabetes mellitus.  
This physician did not provide any reasons or bases for his 
opinion.  This physician's failure to provide a medical basis 
for the opinion lessens the weight and credibility of the 
evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Therefore, this opinion is insufficient to establish 
the Veteran's entitlement to secondary service connection.

In addition, the Veteran also submitted a March 2005 opinion from 
a VA physician, Dr. D. Farst, MD., who stated that the Veteran 
has multiple medical conditions which are all related to a 
Metabolic Syndrome which has insulin resistance as its basic 
metabolic abnormality.  Patients with this syndrome have a 
cluster of medical problems including hypertension, vascular 
disease, dyslipidemia, and diabetes which are thus all 
interrelated on the basis of this insulin resistance.  This 
opinion is rather vague, too generalized, and not definitive.  It 
only supplies limited evidence in support of the Veteran's claim.  
        
Finally, in July 2006, a VA cardiovascular examiner implied 
that the Veteran may have erectile dysfunction as a 
complication of diabetes mellitus.  However, he also cited 
the Veteran's 35-year history of smoking as a possible 
factor.  See July 2006 VA examination at page 3.  The July 
2006 VA examiner also opined that it cannot be determined 
with certainty that his coronary artery disease and 
myocardial infarction are related to the onset of diabetes 
without resorting to speculation.  The examiner cited the 
Veteran's 35-year history of smoking, as well as the fact 
that the Veteran's first diagnosis of heart disease was prior 
to the diagnosis of diabetes mellitus, as an explanation for 
the speculative nature of his opinion.  See July 2006 VA 
examination at pages 24-25.  In this regard, this is too 
speculative an opinion, and therefore lacks significant 
probative value, for purposes of granting service connection.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 
28 (1998).
          
In light of these unclear and conflicting reports, as well as 
the Veteran's contentions, in November 2008 the Board 
requested a specialty opinion from a VHA endocrinologist in 
order to resolve these issues.  Based on review of the 
record, the physician was asked to answer the following 
questions:

(1) The Board requests discussion, based on the 
currently assembled factual evidence of record, 
as to the etiology of the Veteran's hypertension, 
coronary artery disease and erectile dysfunction.  
In particular, please provide an opinion that 
addresses the likelihood (i.e., very likely, as 
likely as not, or highly unlikely) that the 
Veteran's current coronary artery disease, 
hypertension, and erectile dysfunction disorders 
are proximately due to, or permanently aggravated 
by, his service-connected Type II diabetes 
mellitus?  
  
(2)  If and only if the specialist believes that 
the coronary artery disease, hypertension, or 
erectile dysfunction disorders were permanently 
aggravated by his Type II diabetes mellitus, he 
or she should provide a medical opinion as to the 
degree of identifiable increased disability that 
has been produced by the aggravation.  If the 
degree of increased disability cannot be 
quantified, the examiner should so indicate.  

In response, in May 2009, Dr. B. Gulanski, MD., opined that 
it seemed likely that the Veteran's coronary artery disease, 
hypertension, and erectile dysfunction would have been 
aggravated by his service-connected Type II diabetes 
mellitus.  There were also other risk factors present (i.e., 
smoking and psychiatric medication) that would also tend to 
worsen the Veteran's overall risk for developing these 
disorders.  The examiner added she was unable to quantify the 
amount of increased disability associated with these 
conditions.  However, her opinion is thorough, based on a 
review of the evidence of record, and supported by an 
extensive explanation with reasons and bases.  The physician 
is also a specialist in endocrinology.  She freely admitted 
the limitations of her opinion, in that the available medical 
evidence in the claims folder is from a timeframe after the 
onset of the Veteran's coronary artery disease, hypertension, 
erectile dysfunction, and Type II diabetes mellitus.  
Regardless, in assessing a secondary relationship, she did 
indicate such a relationship was "likely."  She also 
referenced medical treatise information in support of her 
conclusion.  In short, her opinion provides strong probative 
evidence in support of a secondary relationship based on 
aggravation.  

Therefore, the Board finds there is competent medical 
evidence of record that demonstrates a secondary relationship 
between the Veteran's coronary artery disease, hypertension, 
erectile dysfunction and his service-connected Type II 
diabetes mellitus.  Velez 11 Vet. App. at 158.  

In light of the above, resolving any doubt in the Veteran's 
favor, the Board concludes the evidence supports secondary 
service connection for coronary artery disease, hypertension, 
and erectile dysfunction based on aggravation by the 
Veteran's service-connected Type II diabetes mellitus.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

This decision does not imply that all disabling aspects of 
the Veteran's coronary artery disease, hypertension, and 
erectile dysfunction, are the result of aggravation by his 
service-connected Type II diabetes mellitus.  The RO should 
determine to what degree these disorders have been aggravated 
by his service-connected Type II diabetes mellitus.  That is, 
the Veteran should only receive appropriate compensation 
based on the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  If possible, the RO may wish to determine the 
nature and extent of the Veteran's coronary artery disease, 
hypertension, and erectile dysfunction before the Veteran's 
Type II diabetes mellitus existed, and then determine how 
much these disorders were aggravated by the Veteran's Type II 
diabetes mellitus.  The Board emphasizes that in granting 
this claim, it has considered the older version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
Veteran.  As such, the burden is not on the Veteran to 
establish a pre-aggravation baseline level of disability.  


ORDER

Service connection for hypertension as secondary to service-
connected Type II diabetes mellitus on the basis of 
aggravation is granted. 

Service connection for coronary artery disease as secondary 
to service-connected Type II diabetes mellitus on the basis 
of aggravation is granted. 

Service connection for erectile dysfunction as secondary to 
service-connected Type II diabetes mellitus on the basis of 
aggravation is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


